State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   106017
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MICHAEL J. COLSTEN,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Rose and Clark, JJ.

                             __________


      Jay L. Wilber, Public Defender, Binghamton (Anthony J.
Westbrook of counsel), for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Joann Rose
Parry of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered January 2, 2013, which revoked defendant's
probation and imposed a sentence of imprisonment.

      In 2011, defendant pleaded guilty to criminal sexual act in
the second degree as a result of his engaging in sexual activity
with a 13-year-old girl, and he was sentenced to 10 years of
probation. Defendant pleaded guilty in 2012 to violating the
terms of that probation by, among other things, using drugs,
failing to report to his probation officer, failing to find
employment and having unsupervised contact with a teenage girl.
County Court indicated that it was inclined to resentence
defendant to two years in prison to be followed by postrelease
supervision of four years and, after considering defendant's
arguments for leniency, did so. Defendant now appeals, arguing
                              -2-                  106017

solely that the resentence was harsh and excessive. Defendant
twice violated the terms of his probation in the brief time that
he was on probation, and notably continued to have unsupervised
contact with children under the age of 18 notwithstanding that
such contact was prohibited. Under these circumstances, we
perceive neither an abuse of discretion by County Court nor the
existence of extraordinary circumstances that would warrant a
reduction of the resentence in the interest of justice
(see People v Fitzgerald, 100 AD3d 1268, 1269 [2012], lv
denied 20 NY3d 1011 [2013]; People v Baker, 92 AD3d 967 [2012]).

      Lahtinen, J.P., Stein, McCarthy, Rose and Clark, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court